 1   PATRICIA L. McCABE, CSBN 156634
     KRISTIN E. BERK, CSBN 275840                                                     JS-6
 2   Law Offices of Patricia L. McCabe
     7100 Hayvenhurst Avenue, Suite 314
 3   Van Nuys, CA 91406
     Telephone: (818) 907-9726
 4   Facsimile: (818) 907-6384
     E-mail: patricia@mccabedisabilitylaw.com
 5
     Attorneys for Plaintiff,
 6   HORAITO M. BOLTON
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                           WESTERN DIVISION
10

11   HORAITO M. BOLTON,                     )                 Case No.:     CV 18-05108-SK
                                            )
12               Plaintiff,                 )
                                            )
13   v.                                     )                 ORDER ON
                                            )                 STIPULATION TO DISMISSAL
14   NANCY A. BERRYHILL,                    )                 WITHOUT PREJUDICE
     Acting Commissioner, Social Security   )
15                                          )
                 Defendant.                 )                 Judge: Honorable Steve Kim
16   ______________________________________ )
17

18
            Based upon the parties' Stipulation, IT IS HEREBY ORDERED that this matter is
19
     DISMISSED without prejudice, with each side to bear their own costs and attorney's fees,
20
     including but not limited to any attorney's fees which may be due under the Equal Access to
21
     Justice Act.
22
            IT IS SO ORDERED.
23

24
     Dated: November 20, 2018                      ___________________________________
25                                                 HONORABLE STEVE KIM
                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28




                     Order On Stipulation To Dismissal Without Prejudice – 2:18-CV-05108-SK
                                                      Page 1
